DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11, 13-16 and 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/17/2021.
Applicant's election with traverse of Group I (claims 1-5 and 7-9) in the reply filed on 8/17/2021 is acknowledged.  The traversal is on the grounds that Group I and III share the same corresponding technical feature of a bus bar assembly installed in a frame for fixing a plurality of stacked battery cells, the bus bar assembly comprising: a bus bar fixed to an outside of the frame; a flexible printed circuit board electrically connected to the bus bar and configured to sense the plurality of the stacked battery cells; and a connection terminal having a protrusion formed on a first surface of the connection terminal, the protrusion configured to pass through the flexible printed circuit board so as to be electrically connected to the flexible printed circuit board, and the connection terminal configured to be electrically connected to the bus bar through a second surface that is opposite to the first surface, the second surface being contacted to the bus bar.  This is not found persuasive because Aoki (US 2016/0294023) discloses a bus bar assembly (figures 1-7B, the bus bars are seen as #20, [0038], the voltage connection terminals #31, [0036], and the voltage detection substrate #3, [0036] are part of the 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Aoki (US 2016/0294023).
As to claim 1, Aoki discloses a bus bar assembly (figures 1-7B, the bus bars are seen as #20, [0038], the voltage connection terminals #31, [0036], and the voltage detection substrate #3, [0036] are part of the bus bar assembly) installed in a frame (figure 1, the fame is #6, 8 and 10; [0034]-[0036]) for fixing a plurality of stacked battery cells (figure 1 #11, [0033]), the bus bar assembly comprising: a bus bar (figures 1-7B, #20, [0038] and discussed throughout) fixed to an outside of the frame (figure 1, taking the fame to be #6, 8 and 10, the bus bar #20 is on the outside of the frame); a flexible printed circuit board electrically connected to the bus bar (figure 4A, the flexible printed circuit board is #3, [0072], the bus bar is #20 and #21 is part of the bus bar, [0037]) and configured to sense the plurality of the stacked battery cells (figure 2, the bus bar #20 is connected to the positive and negative external terminals #12 and #113, [0033], thus everything is electrically connecting and sensing); and a connection terminal (figures 4A and 7A #31, [0036]) having a protrusion formed on a first surface of the connection 
As to claim 2, Aoki discloses wherein, the connection terminal comprises: a bonding portion comprising the first surface and the second surface bonded to the bus bar (figures 4A and 7A, the second surface #31A is connected to the bus bar throughout #40, the first surface and the second surfaces are connected); and an engaging portion having the protrusion formed therein and extending from the bonding portion so as to be coupled to the flexible printed circuit board by means of a lap joint (figures 4A and 7A, then engaging portion is the solder that is used to connect #31B to #3, as the solder overlaps the board it would be a lap joint as a lap joint is a joint in which members overlap). 
As to claim 4, Aoki discloses wherein, the second surface is disposed adjacent to the bus bar (figures 4A and 7A, the second surface #31A is adjacent to the bus bar), Aoki is does not specifically state the second surface is bonded to the bus bar by applying a welding process to the first surface. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is 
As to claim 5, Aoki discloses wherein, the bus bar has a recess formed therein to receive the connection terminal (figures 3, 4A the space between #21 and 22 forms a recess which allows #21 to bond with #31A and allows #40 to bond #31A and 21, thus the recess formed to receive the connection terminal). 
As to claim 7, Aoki discloses does not specifically state, a conformal coating process is performed so as to cover the connection terminal and a portion of the bus bar around the connection terminal in a state in which the connection terminal is bonded to the bus bar. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I)." Thus, as Aoki discloses #40 covering part of the bus bar #21 and part of the connection terminal #31A the structure of the claim is meet. 
As to claim 8, Aoki discloses wherein, an engaging member configured to pass through the connection terminal and the bus bar so as to fix the connection terminal to the bus bar (figures 4A and 7A #40, discussed throughout). 
Claims 1, 5, 8 and 11 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Muis (US 2010/0062329).
As to claim 1, Muis discloses a bus bar assembly (figures 15-24) installed in a frame (figure 15 #122, [0115]) for fixing a plurality of stacked battery cells (figure 17 #130, [0115]), the bus bar assembly (figures 15-24) comprising: a bus bar (figures 18 #152, [0113] could also include #154 and #156, [0117]) fixed to an outside of the frame (figure 15 #122, [0115], the bus bar assembly is on the outside of the frame); a flexible printed circuit board (figure 19 #162, [0122] and [0069]) electrically connected to the bus bar (figure 19 #164 connects the flexible circuit board and the bus bar, also #146 and #142 could be included) and configured to sense the plurality of the stacked battery cells (figures 15-24, as the components are electrically connect the components sense the batteries as the components are connected to the terminals #138, [0138]); and a connection terminal having a protrusion formed on a first surface of the connection terminal, the protrusion configured to pass through the flexible printed circuit board so as to be electrically connected to the flexible printed circuit board, and the connection terminal configured to be electrically connected to the bus bar through a second surface that is opposite to the first surface, the second surface being contacted to the bus bar (figure 18, the connection terminal can be #142, or the connection terminal can be #142, #146 and #164, or the connection terminal can be #146, #164 and #170). 
As to claim 5, Muis discloses wherein, the bus bar has a recess formed therein to receive the connection terminal (figures 18 and 19, the bus bar can be consider to have the recess in which #142 goes through or the recess in which #164 is located). 
As to claim 8, Muis discloses wherein, an engaging member configured to pass through the connection terminal and the bus bar so as to fix the connection terminal to the bus bar 
As to claim 11, Muis discloses wherein, the bus bar has a recess formed therein to receive the connection terminal and wherein the recess has a hole through which the engaging member passes (figures 18 and 19, the bus bar revives the engaging member through the hole and the connection terminal in the recess formed by #154).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki as applied to claim 1 above.
As to claim 3, Aoki discloses wherein, a plurality of protrusions is provided to face each other, and wherein the plurality of protrusions passes through predetermined positions of the flexible printed circuit board and passing (figures 3, 4A and 7A, there are a plurality of #31B and thus a plurality of protrusions at predetermined location of the flexible printed circuit board, also see MPEP 2144.04 VI B). Aoki is silent to wherein the protruding portions of the plurality of protrusions are pressed to be bent. However it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to bend the plurality of protrusions as a mere aesthetic design change (see MPEP 2144.04) or so that the connection member would be more secure to the printed circuit board (see MPEP 2143 I). 
As to claim 4, Aoki discloses wherein, the second surface is disposed adjacent to the bus bar (figures 4A and 7A, the second surface #31A is adjacent to the bus bar), Aoki is does not . 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0193680, US 2013/0000957, US 7,556,509 and KR1020120075346 as cited within the IDS, these prior arts are all relevant to the rejected claims, however where not cited for clarity of record. In addition, the prior arts do not read on dependent claim 9.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724